Name: 96/692/EC: Commission Decision of 26 November 1996 amending the plan presented by Denmark to monitor and control salmonella in poultry (Only the Danish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  health
 Date Published: 1996-12-07

 Avis juridique important|31996D069296/692/EC: Commission Decision of 26 November 1996 amending the plan presented by Denmark to monitor and control salmonella in poultry (Only the Danish text is authentic) (Text with EEA relevance) Official Journal L 318 , 07/12/1996 P. 0028 - 0028COMMISSION DECISION of 26 November 1996 amending the plan presented by Denmark to monitor and control salmonella in poultry (Only the Danish text is authentic) (Text with EEA relevance) (96/692/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-bone infections and intoxications (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular the second indent of Article 8 (3) thereof,Whereas by Decision 94/507/EEC (2) the Commission approved the plan presented by Denmark to monitor and control salmonella in poultry;Whereas, by letters of 30 May, 25 September and 29 October 1996, the Danish authorities notified the Commission of amendments to their initial plan to take account of developments in the epidemiology of salmonella in poultry;Whereas the aforementioned amendments meet the Community criteria laid down, in particular those set out in Article 8 (2) of Directive 92/117/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The amendments made by Denmark to the plan to monitor and control salmonella in poultry are hereby approved.Article 2 Denmark shall bring into force the laws, regulations and administrative provisions for implementing the amendments to its plan referred to in Article 1.Article 3 This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 26 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 38.(2) OJ No L 203, 6. 8. 1994, p. 25.